United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2837EM
                                   _____________

Sandra A. Hayes,                       *
                                       *
                  Appellant,           *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
Marvin T. Runyon, Jr.; United States   *
Postal Service; American Postal        *      [UNPUBLISHED]
Workers Union,                         *
                                       *
                  Appellees.           *
                                 _____________

                            Submitted: March 18, 1999
                                Filed: March 29, 1999
                                 _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

        Sandra Hayes appeals the district court's order granting summary judgment in
favor of the United States Postal Service and dismissing Hayes's claims against the
American Postal Workers Union. Having carefully reviewed the record and the parties'
briefs, we conclude the district court's rulings were correct, and an extended discussion
is not warranted. We affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               2–